DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 area allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a light-emitting device which suppress the luminance reduction in a frame period immediately after a sharp increase in a target luminance. It is performed by having a specific circuit configuration driven by a specific scheme in the manner claimed. A search was performed, and the closest prior art references are: Nam et al. (US Patent Pub. No. 2014/0062331 A1; Fig. 3, ST1, ST4 and Cst similarly teach the first write control transistor, second write control transistor and first hold capacitor respectively, but does not seem to explicitly teach the second hold capacitor and the drive scheme in the manner claimed), Chung (US Patent Pub. No. 2015/0154906 A1; Fig. 1A, T5, T4 and C2 similarly teach the first write control transistor, second write control transistor and first hold capacitor respectively, but does not seem to explicitly teach the second hold capacitor and the drive scheme in the manner claimed), Han (US Patent No. 9,576,527 B2; Fig. 4, TR1, TR3 and Chold1 similarly teach the first write control transistor, second write control transistor and first hold capacitor respectively, but does not seem to explicitly teach the second hold capacitor and the drive scheme in the manner claimed), Miyake (US Patent Pub. No. 2020/0083260 A1; Fig. 2, M1, M4 and C1 similarly teach the first write control transistor, second write control transistor and first hold capacitor respectively, but does not seem to explicitly teach the second hold capacitor and the drive scheme in the manner claimed) and Xiao et al. (US Patent Pub. 2021/0166627 A1, Fig. 6, Tse1, Tem1 and C1 similarly teach the first write control transistor, second write control transistor and first hold capacitor respectively, but does not seem to explicitly teach the second hold capacitor and the drive scheme in the manner claimed). Hence, the invention in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693